Citation Nr: 1427326	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a headache disability, to include migraine headaches.

4.  Entitlement to service connection for a headache disability, to include migraine headaches.

5.  Entitlement to service connection for status post left knee replacement with scar and residual pain.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973 and from July 1973 to May 1985.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issue of entitlement to a psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a chronic headache disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2003, the RO denied entitlement to service connection for migraine headaches and left ear hearing loss disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received subsequent to the April 2003 rating decision relates to the bases for the prior denial of entitlement to service connection for migraine headaches and left ear hearing loss disability.
 
3.  The evidence is approximately evenly balanced as to whether the Veteran's current left knee disability is related to in-service left knee injury.

4.  Hypertension did not manifest in service, within the presumptive period, or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied entitlement to service connection for migraine headaches and left ear hearing loss disability is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the April 2003 is new and material and reopening of the claims for entitlement to service connection for a headache disability, to include migraine headaches, and left ear hearing loss disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  With reasonable doubt resolved in favor of the Veteran, status post left knee replacement with scar and residual pain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009 and October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the February 2013 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

New and Material Evidence

In an April 2003 decision, service connection for migraine headaches and left ear hearing loss disability was denied.  The Veteran neither appealed this decision not submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.   See 38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

The Veteran's application to reopen his claims for service connection for migraine headaches and left ear hearing loss disability was received in January 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The April 2003 rating decision denied service connection for migraine headaches on the basis that the evidence of record was absent a current chronic migraine headache disorder.
  
Based on the grounds stated for the denial of service connection for migraine headaches in the April 2003 rating decision, new and material evidence would consist of evidence that the Veteran has a current, chronic headache disorder.  Since the April 2003 rating decision, evidence received with regard to headaches relates to an unestablished fact necessary to substantiate the claim.  The evidence received by VA since April 2003 includes complaints of headaches and a history of headaches for two years.  

Accordingly, the Board finds that the evidence received subsequent to the April 2003 rating decision with regard to a chronic headache disability, to include migraine headaches, is new and material and serves to reopen the claim.

As to left ear hearing loss disability, the denial appears to be based on the lack of evidence of left ear hearing loss on the service separation examination and a finding that the evidence did not show a nexus between current left ear hearing loss disability and service.  The evidence received since the denial includes the opinion of the opinion of the September 2009 VA examiner that he could not resolve the issue of whether left ear hearing loss disability was related to in-service noise exposure without resort to speculation because the Veteran indicated that he started having hearing problems in 1971 but 1970 hearing test indicated "very normal hearing levels," and there was no data for the 1970s, 1980s, and 1990s.  As discussed below there is in fact data for this time period, including the May 1985 separation examination report.  This opinion relates to a basis for the prior denial and, for the reasons indicated below, when taken together with the other evidence, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening of the claim for entitlement to service connection for left ear hearing loss disability is therefore warranted.

Service Connection

The Veteran seeks service connection for a left knee disability, left ear hearing loss disability, and hypertension.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Chronic diseases, including arthritis, hypertension, and organic diseases of the nervous system including sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to the Veteran's left knee, service treatment records indicate that the Veteran injured his left knee after karate kicking in April 1980.  After physical examination, the Veteran was diagnosed as having mild tendon separation at proximal anterior tibia probably secondary to karate kicking and mild anterior cruciate mechanism.  

The post-service treatment records demonstrate left knee status post partial knee replacement with scar.  Private treatment records indicate that the Veteran initially injured his left knee at work and failed both conservative and surgical treatment for arthritis in the left leg and that left unicompartmental knee replacement was performed in September 2009.  

The Veteran underwent VA examination in January 2010.  After review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely than not a continuation of the left knee tenderness on anterior proximal tibia shown in 1980.  The examiner noted that left knee conditions were noted in private medical records from 2007 and 2009 and that there was no reference to any left knee injury in submitted service medical records.

In a November 2010 letter, the Veteran's orthopedic surgeon stated that he had gone through the Veteran's record, including his active duty military record, and that he felt that based on the injuries he suffered during active military duty, "this has a direct contributory effect to the arthritic condition in his left knee."  ...

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's left knee arthritis was related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In this case, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's left knee disability is related to his active duty service is in a state of relative equipoise.  As the reasonable doubt created by this equipoise must be resolved in favor of the Veteran, entitlement to service connection for the Veteran's current disability of status post left knee replacement with scar and residual pain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to left ear hearing loss disability, the service records contain similar audiometric readings with regard to the right and left ear, including on the May 1985 separation examination.  In fact, left ear hearing was worse at 4000 Hertz (35 decibels versus 30) and the same at the other relevant decibels.  The September 2009 VA examiner's opinion was based on the inaccurate factual premise that there was a discrepancy between the Veteran's statement that he had hearing problems in 1971 but had "very normal hearing in 1970," with no data for the 1970s, 1980s, and 1990s.  There is, however, such evidence, including the May 1985 separation examination report which is consistent with the Veteran's report of worsening hearing.  Moreover, the facts are similar with regard to left ear hearing loss disability and the right ear hearing loss disability for which service connection has been granted.  The evidence is thus approximately evenly balanced as to whether the Veteran's current left ear hearing loss disability is related to his in-service noise exposure and worsening hearing during service.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b).

With regard to hypertension, the service treatment records are absent findings or diagnoses of high blood pressure or hypertension during service.  On the clinical examination in May 1985, the Veteran's blood pressure reading was 100/70; and although the Veteran reported that he had had high or low blood pressure, the examiner noted no documented history of high or low blood pressure but that the Veteran related his "passing out" one year prior to increased blood pressure which was not substantiated in his medical records.  The evidence thus reflects that the Veteran did not have high blood pressure or hypertension during service. To the extent that the Veteran indicated he was diagnosed with hypertension in service, this statement is contradicted by the normal separation examination report and specific finding of lack of increase in blood pressure.  Such testimony is therefore not credible.

In addition, the evidence does not reflect that hypertension manifested within a year of separation from service and entitlement to service connection for hypertension on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307 and 3.309(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In November 2001, the Veteran filed a claim with VA for compensation for numerous disabilities evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time he did not file a claim for service connection for hypertension.  This is inconsistent with any assertion that his hypertension has existed since service because it is reasonable to conclude that if he believed that he had hypertension in 2001 that was related to service, he would have claimed service connection for it at that time.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

VA medical records list hypertension as an active problem, thus the Veteran has met the current disability requirement.  There is, however, no competent evidence indicating that the current hypertension is related to service.

The Board must also consider the Veteran's own opinion that he has hypertension that is related to active service.  As to whether the Veteran is competent to opine on this medical question, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the relationship of his hypertension to service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's statements on this question are therefore not competent.

The Board has also considered whether a VA examination as to the etiology of the Veteran's hypertension is warranted.  Such an examination is required where the evidence indicates that a current disability may be associated with service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence indicating such an association need not be competent.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the "may be associated" element, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In this case, the only evidence indicating a possible association between hypertension and service are the Veteran's own lay statements.  The evidence from service indicates that while the Veteran reported high or low blood pressure, the physician who conducted the separation examination made a specific finding that there was none.  The Board therefore finds that the evidence does not indicate that hypertension may be associated with service and a VA examination on this question is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence having been received, the claim for entitlement service connection for a headache disability, to include migraine headaches, is reopened.

New and material evidence having been received, the claim for entitlement to service connection for left ear hearing loss disability is reopened.

Entitlement to service connection for left ear hearing loss disability is granted.

Entitlement to service connection for status post left knee replacement with scar and residual pain is granted.

Entitlement to service connection for hypertension is denied.


REMAND

As the Board has granted the Veteran's request to reopen his previously denied claim of service connection for a chronic headache disability, to include migraine headaches, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  The Board has reviewed the claims file, and determined that a VA examination and medical opinion would assist in clarifying the nature and etiology of the appellant's current headaches.

With respect to the right knee disability, the Veteran has identified medical records from Eisenhower Army Medical Center from August 2003 to August 2007.  In June 2009, the RO requested the identified medical records, but there is no indication that these records were ever received or that the RO followed up on the request.  In addition, the Veteran testified in February 2013 that he applied for disability benefits from the Social Security Administration (SSA) for his knee disabilities.  VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for headaches or his right knee disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, including an additional form for Eisenhower AMC.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relevant to the claims remaining on appeal.

2.  The Veteran's medical and adjudication records should be requested from SSA. All efforts to obtain these records should be fully documented, and the SSA should provide a negative response if records are not available.

3.  Schedule the Veteran for a VA examination as to the etiology of his headaches.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current headaches are related to his headaches in service or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination as to the etiology of his right knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's right knee disability is related to service.  The examiner should also offer an opinion as to whether the current right knee disability is either (a) caused or (b) aggravated, i.e., made worse, by the left knee disability.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


